NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


TABITHA HUGHBANKS,                           )
                                             )
              Appellant,                     )
                                             )
v.                                           )          Case No. 2D14-3073
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed September 11, 2015.

Appeal from the Circuit Court for
Hillsborough County; Daniel L. Perry,
Judge.

Howard L. Dimmig, II, Public Defender,
and Elizabeth S. Wheeler, Special
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cornelius C. Demps,
Assistant Attorney General, Tampa, for
Appellee.


SALARIO, Judge.

              Tabitha Hughbanks appeals an order revoking her probation and a

resulting judgment sentencing her to thirty months in prison for dealing in stolen

property. She admits violating the conditions of her probation but asserts that those
violations did not justify revoking probation and that the trial court considered

impermissible factors in imposing sentence. We affirm the revocation and sentence

without comment and write only to correct a scrivener's error identified by Ms.

Hughbanks and apparent on the face of the order of revocation.

              On September 4, 2013, Ms. Hughbanks was charged with one count of

dealing in stolen property and one count of grand theft of a motor vehicle. She pleaded

guilty to dealing in stolen property and was placed on probation; the grand theft charge

was dismissed. Following the revocation of probation, the trial court entered a written

judgment and sentence and an order of revocation of probation, both of which included

the dismissed charge. Ms. Hughbanks filed a motion to correct her sentence pursuant

to Florida Rule of Criminal Procedure 3.800(b), and an amended judgment and

sentence noting the dismissal was entered. The order of revocation, however, still

identifies the grand theft charge as one to which Ms. Hughbanks pleaded. We therefore

remand for the limited purpose of correcting the order of revocation to reflect that Ms.

Hughbanks pleaded guilty only to the charge of dealing in stolen property. See Margolis

v. State, 148 So. 3d 532, 532 (Fla. 2d DCA 2014).

              Affirmed; remanded with instructions.


NORTHCUTT and BLACK, JJ., Concur.




                                            -2-